Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       DETAILED ACTION
The office acknowledges Applicants’ response (3/7/2022) to the Restriction Election Requirement dated 01/18/2022. Applicants have elected Group I with traverse. Applicants arguments have been fully considered and the restriction election is withdrawn. The pending claims 11-21 are examined.
                                                   Application Priority
This application filed 02/27/2020 is a national stage entry of PCT/CN2019/ 077756, International Filing Date: 03/12/2019, claims foreign priority to 201810669847.7 filed 06/26/2018, claims foreign priority to 201811555432.3, filed 12/18/2018.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 4/14/2022, 4/20/2021, 7/16/2020 and 02/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. (Bioorganic & Medicinal Chemistry 28, 2016, 373-77) in view of Takeo et al. (Applicants cited IDS: JP 2007099761, English translation provided by the office). 
Nakao et al. teaches broflanilide, a meta-diamide insecticide with a novel mode of action. The reference teaches that broflanilide is a meta-diamide [3-benzamido-N-(4-(perfluoropropan-2-yl)phenyl)benzamide] that exhibits high larvicidal activity against Spodoptera litura and also its structure (see Abstract). 

    PNG
    media_image1.png
    269
    364
    media_image1.png
    Greyscale
 (fig. 1, Structure of meta-diamides). 
The reference do not teach a compound of claim 1 or its use as an insecticide.
Takeo teaches the following amide compounds of formula (I) and its application in a method as insecticide. 

    PNG
    media_image2.png
    130
    178
    media_image2.png
    Greyscale
(see page 2).
In the above Takeo formula, 
if A1=A2=A3=A4=C; X- halogen, e.g. F, 
R1- is C1-C4 alkyl, 
C1-C4 alkyl includes cyclopropylmethyl (See description [0044]),  
Z- is-C(=G1)Q1, where G1=O, Q is phenyl, optionally substituted, 
G3 is oxygen, 
R2 is H, and
Q2 is substituted phenyl group, 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, substituted with Y1, Y3 and Y5, wherein Y1 is bromine, Y5 is trifluoromethyl, C1-C4 haloalkyl  and Y3 is heptafluoropropyl (See claims 1-3, [0044], p 21 of translation for Y1, Y5 and Y3 substituents). This reads on compound 4 of claim 11. 
With the above substituents and when R1 is methyl then the compound is broflanilide and if R1 is cyclopropylmethyl then it is compound 4 (the only difference between the compounds is the N-substituent as shown below). 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

See Tables 1-6 for various compounds of Takeo. 
In 5-1, Q2 is 2,6 dimethyl -4- (heptafluoroisopropyl) phenyl and R1: methoxycarbonyl; in 5-9 Q2: 2,6-dimethyl-4- (heptafluoroisopropyl) phenyl; R1: methoxymethyl; in 5-10 Q2: 2,6-dimethyl-4- (heptafluoroisopropyl) phenyl; R1: methoxyallyl; In 5-26, Q2:: 2,6-dimethyl-4- (heptafluoroisopropyl) phenyl. It is noted that different R1 methyl substituted compounds exhibit insecticidal property. 


In table 5 the following compounds are taught. 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Further taught is the preparation of the compounds in [0093]-[0098].

    PNG
    media_image6.png
    168
    633
    media_image6.png
    Greyscale

In intermediate 28, if A1=A2=A3=A4=C; X- halogen, R1- can be C1-C4 alkyl, C1-C4 alkyl includes cyclopropylmethyl (See description [0044]),  Z- is-C(=G1)Q1, where G1=O, Q is phenyl, optionally substituted and G3=O, then it reads on the intermediate compounds of the instant claim 16.
Takeo reference teaches the use of the compounds as insecticides. The amount of the active ingredient of the compound represented by the general formula (1) of the present invention is usually 0.5 to 20% by weight for powders, 5 to 50% by weight for emulsions, 10 to 90% by weight for wettable powders, and granules. 0.1 to 20% by weight and 10 to 90% by weight for flowable preparations (see p 39, last para of the translation). The amount varies depending on target pests, crop growth status, weather dosage form, application method, location etc. and is preferable to use at a concentration of 0.0001-5000 ppm and the application amount per 10a is generally 1-300 g as an active ingredient. The insecticidal composition can be used to control pests in agricultural, forestry, horticulture that harm paddy, rice, fruit trees, vegetables, crops, flowers (see p 40, para 1 of translation).
A person of ordinary skill in the art would have found it obvious to arrive at the instant compounds of claim 11 from Takeo because (i) Takeo’s genus includes both broflanilide and compound 4 as insecticides. Compound 4 can be arrived from the genus of Takeo with the substituents in formula 2 (substituting methyl with cyclopropylmethyl in Nakao’s broflanilide meta-diamide compound) with reasonable expectation of success (ii) Takeo teaches the process of synthesis of the genus of amide derivative compounds that encompasses compounds of claim 11 (iii) compound 4 and broflanilide are amide derivatives and are relatively usable as insecticides. A person of ordinary skill in the art would have been motivated to arrive at the compounds of formula of claim 11, in particular compound 4 with a reasonable expectation of success and use the compound(s) as an insecticide. Claims 11-14 and intermediate compound claim 16 would have been obvious over Takeo (See above). As to claim 17, Takeo teaches insecticide formulations as powders for e.g. with the compounds. A person of ordinary skill in the art would have found it obvious to formulate the composition comprising the compound of instant claim 11 with adjuvants/carriers for spray application to combat insects. As to claim 15, it is within the skill of an artisan to obtain and use enantiomers (if the compound has chiral atoms) and salts of the compounds. It is within the skill of an artisan to prepare the salts of the claimed compounds in order to modify the stability, solubility, and dissolution properties.  As to claims 18-21, Takeo teaches the compounds to control insects with an effective amount of the composition comprising the compound, with a weight percentage of 0.5-90% of the active agent (depending on the dosage form), with an application amount per 10a is generally 1-300 g as an active ingredient. It is within the skill of an artisan to adjust the amounts based on target pests, application method, location etc. A person of ordinary skill in the art would have been motivated to use the insecticidal composition to control pests/insects in agriculture, forestry etc. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites limitations for Z substituent twice in lines 3-5 and 20-21:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    58
    635
    media_image8.png
    Greyscale

It is not clear whether Z is limited to the first selection or the second one. 
  Claim 20 recites a limitation of ‘wherein the effective concentration is within the range from 10g/ha to 1000 g/ha, and the preferred effective concentration is within a range from 25g/ha to 500 g/ha’. 
Claim 20 is indefinite since the metes and bounds regarding preferred is unclear as to whether the claim encompasses the concentration range from 10g/ha to 1000g/ha or the ranges between 25g/ha to 500 g/ha.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,981,861 (‘861).
The instant clams are drawn to compounds of formula I: 
    PNG
    media_image9.png
    528
    649
    media_image9.png
    Greyscale




 ‘861 claims are to a bromination method for m-diamide compounds of formula II. 

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

The patent claim 1 encompasses compounds of claim 11 of the instant application (where Y1 Is Br) upon bromination of formula I compounds. Compound 4 of the instant application is one of the compounds of formula II of the patent. 
In formula II of the reference claim, 

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

If Z is H, 
W1 is O, 
R1 is 
    PNG
    media_image12.png
    107
    125
    media_image12.png
    Greyscale
, R4=R5=H, 
W2 is O, 
Y is C1-C6 halogenated alkyl, 
R2 is halogen, F and 
R3 is F then it is compound 4 of claim 11 of the instant application.


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Thus claims 11-14 would have been obvious over the patent claim 1. As to claim 15, it is within the skill of an artisan to obtain and use enantiomers (if the compound has chiral atoms) and salts of the compounds. It is within the skill of an artisan to prepare the salts of the claimed compounds in order to modify the stability, solubility, and dissolution properties. 

Claims 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,981,861 (‘861) in view of Takeo et al. (Applicants cited IDS: JP 2007099761, English translation provided by the office).
Claims 17-21 of the instant claims are to insecticide composition of compounds of claim 17 and method of using the compounds to control insects. 
‘861 as above. 
The reference claims do not teach the insecticide composition or the use of same in the method to control insects. 
Takeo as discussed above. 
From Takeo one of ordinary skill in the art would have found it obvious that the compounds of formula I of instant claim 17 are insecticides. Hence one of ordinary skill in the art would have found it obvious to formulate the composition comprising the compound of instant claim 11 with adjuvants/carriers for spray application to combat insects. As to claims 18-21, Takeo teaches m-diamide compounds to control insects with an effective amount of the composition comprising the compound, with a weight percentage of 0.5-90% of the active agent (depending on the dosage form), with an application amount per 10a is generally 1-300 g as an active ingredient. It is within the skill of an artisan to adjust the amounts based on target pests, application method, location etc. A person of ordinary skill in the art would have found it obvious to formulate the instantly claimed compounds with a carrier as a composition and control pests/insects in agriculture, forestry etc. 

Claims 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. 11,180,443 (‘443).
The instant claim 17 as above. The dependent claims 12-14 are limited to specific m-diamide compounds of formula I. 
‘443 teach the preparation of the following compounds, 

    PNG
    media_image14.png
    147
    339
    media_image14.png
    Greyscale
 
		
    PNG
    media_image15.png
    205
    319
    media_image15.png
    Greyscale

If R1 is methylcyclopropyl and R2 is F, then it reads on compound 4 of the instant application, a compound of instant claim 11 and the first compound of instant claim 14. Thus compound 4 is anticipated by reference patent claim(s).  

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627